—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered April 15, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant did not preserve his current claim that he was coerced by the court into entering the guilty plea, since his motion to withdraw the plea was made on other grounds (People v Cummings, 235 AD2d 276, lv denied 89 NY2d 1091). In any event, the record indicates that defendant entered a knowing, intelligent and voluntary guilty plea, in exchange for a favorable sentence. Contrary to defendant’s current claim of coer*82cion, the court properly noted that the negotiated plea was very favorable to defendant, in light of the sentencing range that would apply if defendant were found guilty, after trial, of the charge in the indictment (People v Tien, 228 AD2d 280, 281, lv denied 88 NY2d 970). Concur — Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.